Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 1 of 11 Page ID #:1




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs (SBN 235718)
 3
     scott@donigerlawfirm.com
     David Shein (SBN 230870)
 4   david@donigerlawfirm.com
 5
     DONIGER / BURROUGHS
     603 Rose Avenue
 6   Venice, California, 90230
 7
     Telephone: (310) 590-1820

 8   Attorneys for Plaintiff
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
     DESIGN COLLECTION, INC., a California         Case No.:
12   Corporation,
                                                   COMPLAINT FOR COPYRIGHT
13                                                 INFRINGEMENT
     Plaintiff,
14
     vs.                                             Jury Trial Demanded
15

16   PRETTYLITTLETHING.COM USA, INC., a
     Delaware Corporation; DESIGN WEST MODE
17
     USA, LLC, a California Limited Company;
18   ZULILY, LLC, a Delaware Limited Liability
     Company; ONE AND ONLY COLLECTIVE,
19
     INC., a California Corporation; UPTOWN
20   CHEAPSKATE, LLC, a Utah Limited Liability
     Company; MH COLLECTIONS, INC., a
21
     California Corporation; HATHOR, LLC, an
22   Oklahoma Limited Liability Company;
     CORNERSTONE APPAREL, INC., a
23
     California Corporation; BANDI FASHION,
24   INC., a New York Corporation; PINTO
     WESTERN RETAIL HOLDINGS, L.P., a
25
     Texas Limited Partnership; and DOES 1–10,
26
     Defendants.
27

28

                                          -1-
                                       COMPLAINT
Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 2 of 11 Page ID #:2




 1          Design Collection, Inc., by and through its undersigned attorneys, hereby prays
 2   to this honorable Court for relief based on the following:
 3                              JURISDICTION AND VENUE
 4          1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
 5   seq.
 6          2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
 7   1338 (a) and (b).
 8          3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
 9   in that this is the judicial district in which a substantial part of the acts and omissions
10   giving rise to the claims occurred.
11                                          PARTIES
12          4. Plaintiff DESIGN COLLECTION, INC. (“DESIGN COLLECTION” or
13   “Plaintiff”) is a corporation organized and existing under the laws of the state of
14   California with its principal place of business in Los Angeles, California.
15          5. Plaintiff is informed and believes and thereon alleges that Defendant
16   PRETTYLITTLETHING.COM USA, INC. (“PLT”) is a corporation organized and
17   existing under the laws of the state of Delaware with its principal place of business
18   located at 8587 Melrose Avenue, West Hollywood, CA 90069.
19          6. Plaintiff is informed and believes and thereon alleges that Defendant

20
     DESIGN WEST MODE USA, LLC (“DESIGN WEST”) is a limited liability

21
     company organized and existing under the laws of the state of California with its
     principal place of business located at 5419 Dahlia Drive, Los Angeles, CA 90041,
22
     and is the owner of the trademark Suzanne Betro.
23
            7. Plaintiff is informed and believes and thereon alleges that Defendant
24
     ZULILY, LLC (“ZULILY”) is a limited liability company organized and existing
25
     under the laws of the state of Delaware with its principal place of business located at
26
     2601 Elliott Avenue, Suite 200, Seattle, Washington 98121, and is registered to do
27

28

                                               -2-
                                            COMPLAINT
Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 3 of 11 Page ID #:3




 1   business in California and is doing business in and with the state of California.
 2         8. Plaintiff is informed and believes and thereon alleges that Defendant ONE
 3   AND ONLY COLLECTIVE, INC. (“ONE AND ONLY”) is a corporation organized
 4   and existing under the laws of the state of California with its principal place of

 5   business located at 2801 South Santa Fe Avenue, Vernon, California 90058.

 6
           9. Plaintiff is informed and believes and thereon alleges that Defendant

 7
     UPTOWN CHEAPSKATE, LLC (“UPTOWN”) is a limited liability company
     organized and existing under the laws of the state of Utah with its principal place of
 8
     business located at 39 East Eagle Ridge Drive, Suite 100, North Salt Lake, Utah
 9
     84054, and is doing business in and with the state of California.
10
           10. Plaintiff is informed and believes and thereon alleges that Defendant MH
11
     COLLECTIONS, INC. (“MH COLLECTIONS”) is a corporation organized and
12
     existing under the laws of the state of California with its principal place of business
13
     located at 3780 S Hill Street, Los Angeles, CA 90007.
14
           11. Plaintiff is informed and believes and thereon alleges that Defendant
15
     HATHOR, LLC d/b/a Angel Heart Boutique (“HATHOR”) is a limited liability
16
     company organized and existing under the laws of the state of Oklahoma with its
17
     principal place of business located at 418 Enterprise Drive, Edmond, OK 73013, and
18
     is doing business in and with the state of California.
19         12. Plaintiff is informed and believes and thereon alleges that Defendant
20   CORNERSTONE APPAREL, INC. d/b/a “Papaya” (“PAPAYA”) is a corporation
21   organized and existing under the laws of the state of California with its principal
22   place of business located at 5807 Smithway Street, Commerce, CA 90040.
23         13. Plaintiff is informed and believes and thereon alleges that Defendant
24   BANDI FASHION, INC. d/b/a “Metric” (“METRIC”) is a corporation organized
25   and existing under the laws of the state of New York with its principal place of
26   business located at 225 West 37th Street, New York, NY 10018, and is doing
27   business in and with the state of California.

28

                                              -3-
                                           COMPLAINT
Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 4 of 11 Page ID #:4




 1         14. Plaintiff is informed and believes and thereon alleges that Defendant
 2   PINTO WESTERN RETAIL HOLDINGS, L.P. (“PINTO”) is a limited partnership
 3   organized and existing under the laws of the state of Texas with its principal place of
 4   business located at 3737 Buffalo Speedway, Suite 1100, Houston, TX 77098, and is

 5   doing business in and with the state of California.

 6         15. Plaintiff is informed and believes and thereon alleges that Defendant DOES

 7   1 through 10, inclusive, are manufacturers and/or vendors of garments to Defendants

 8   (as specified above) which DOE Defendants have manufactured and/or supplied and

 9
     are manufacturing and/or supplying garments comprised of fabric printed with

10
     Plaintiff’s copyrighted designs (as hereinafter defined) without Plaintiff’s knowledge

11
     or consent or have contributed to said infringement or other parties not yet identified

12
     who have infringed Plaintiff’s copyrights, have contributed to the infringement of

13
     Plaintiff’s copyrights, or have engaged in one more of the wrongful practices alleged

14
     herein. The true names, whether corporate, individual or otherwise of Defendant

15
     DOES 1-4, inclusive, are presently unknown to Plaintiff, which therefore sues said

16
     Defendants by such fictitious names and will seek leave to amend this complaint to

17   show their true names and capacities when same have been ascertained.

18         16. Plaintiff is informed and believes and thereon alleges that at all times

19   relevant hereto each of the Defendants was the agent, affiliate, officer, director,

20
     manager, principal, alter-ego, and/or employee of the remaining Defendants and was

21
     at all times acting within the scope of such agency, affiliation, alter-ego relationship

22
     and/or employment; and actively participated in or subsequently ratified and

23
     adopted, or both, each and all of the acts or conduct alleged, with full knowledge of

24
     all the facts and circumstances, including, but not limited to, full knowledge of each

25
     and every violation of Plaintiff’s rights and the damages to Plaintiff proximately

26
     caused thereby.

27

28

                                              -4-
                                           COMPLAINT
Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 5 of 11 Page ID #:5




 1        17. Plaintiff is the owner of an original artwork, which Plaintiff has named
 2   DC-12143 ( the “Subject Design”). A true and correct image of the Subject Design is
 3   herein below:
 4                                      Subject Design
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17        18. Plaintiff has applied for and received a United States Copyright Registration
18   for the Subject Design.
19        19. Prior to the acts complained of herein, Plaintiff sampled and sold fabric
20   bearing the Subject Design to numerous parties in the fashion and apparel industries.
21        20. Following this distribution of product bearing the Subject Design, Plaintiff
22   learned that Defendants created, sold, manufactured, caused to be manufactured,
23   imported and/or distributed fabric and/or garments comprised of fabric featuring
24   unauthorized reproductions of the Subject Design or designs which are substantially
25   similar to the Subject Design (“Subject Product”). Subject Product includes but is
26   not limited to the garments sold by:
27

28

                                               -5-
                                            COMPLAINT
Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 6 of 11 Page ID #:6




 1              a. PLT under Item No. CMB3633/34/58, bearing the label “Pretty Little
 2                 Things”, which indicates that the garments were manufactured by or
 3                 for PLT. A true and correct image of details from one such garment
 4                 is displayed below:
 5

 6

 7

 8

 9

10

11

12

13              b. ZULILY under SKU U860100810104, Style No. U8601008, bearing
14                 the label “Suzanne Betro”, which indicates that the garments were
15                 manufactured by or for DESIGN WEST. A true and correct image of
16                 details from one such garment is displayed below:
17

18

19

20

21

22

23

24

25

26

27

28

                                            -6-
                                         COMPLAINT
Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 7 of 11 Page ID #:7




 1              c. UPTOWN under Style No. 52138A, SKU NPE123170803, RN
 2                 149312, bearing the label “Debbie Dabble”, which indicates that the
 3                 garments were manufactured by or for ONE AND ONLY. A true and
 4                 correct image of details from one such garment is displayed below:
 5

 6

 7

 8

 9

10

11

12

13

14

15              d. HATHOR under SKU VL EMD-359B7B10, RN 141900, bearing the
16                 lable “Heart Angel Boutique,” which indicates that the garments
17                 were manufactured by or for MH COLLECTIONS. A true and
18                 correct image of details from one such garment is displayed below:
19

20

21

22

23

24

25

26

27

28

                                           -7-
                                        COMPLAINT
Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 8 of 11 Page ID #:8




 1              e. Papaya under SKU 5973286909, Style No. CR50928, bearing the
 2                 label “Papaya,” which indicates that the garments were manufactured
 3                 by or for PAPAYA. A true and correct image of details from one
 4                 such garment is displayed below:
 5

 6

 7

 8

 9

10

11

12

13

14              f. PINTO under SKU 45393, Style No. 51832T, RN 97549, bearing the
15                 label “Metric,” which indicates that the garments were manufactured
16                 by or for METRIC. A true and correct image of details from one such
17                 garment is displayed below:
18

19

20

21

22

23

24

25

26

27

28

                                           -8-
                                        COMPLAINT
Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 9 of 11 Page ID #:9




 1                g. ZULILY under SKU Velzera_VL-RD633S_White_M, Style No. VL-
 2                   RD633, RN 141900, bearing the label “Velzera,” which indicates that
 3                   the garments were manufactured by or for MH COLLECTIONS. A
 4                   true and correct image of details from one such garment is displayed
 5                   below:
 6

 7

 8

 9

10

11

12

13

14                              FIRST CLAIM FOR RELIEF
15            (For Copyright Infringement – Against All Defendants, and Each)
16         21. Plaintiff repeats, realleges and incorporates herein by reference as though
17   fully set forth the allegations contained in the preceding paragraphs of this
18   Complaint.
19         22. Plaintiff is informed and believes and thereon alleges that Defendants, and
20   each of them, had access to the Subject Design, including, without limitation,
21   through (a) access to Plaintiff’s showroom and/or design library; (b) access to
22   illegally distributed copies of the Subject Design by third-party vendors and/or DOE
23   Defendants, including without limitation international and/or overseas converters
24   and printing mills; (c) access to Plaintiff’s strike-offs and samples, and (d) access to
25   garments in the marketplace manufactured with lawfully printed fabric bearing the
26   Subject Design.
27

28

                                               -9-
                                            COMPLAINT
Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 10 of 11 Page ID #:10




  1         23. Plaintiff is informed and believes and thereon alleges that one or more of
  2   the Defendants manufacture garments and/or are garment vendors. Plaintiff is further
  3   informed and believes and thereon alleges that said Defendants, and each of them,
  4   has an ongoing business relationship with Defendant retailers, and each of them, and
  5   supplied garments to said retailers, which garments infringed the Subject Design in
  6   that said garments were composed of fabric which featured an unauthorized design
  7   that was identical or substantially similar to the Subject Design, or were an illegal
  8   modification thereof.
  9         24. Plaintiff is informed and believes and thereon alleges that Defendants, and
 10   each of them, infringed Plaintiff’s copyright by creating, making and/or developing
 11   directly infringing and/or derivative works from the Subject Design and by
 12   producing, distributing and/or selling Subject Product through a nationwide network
 13   of retail stores, catalogues, and through on-line websites.
 14         25. Due to the aforementioned Defendants’, and each of their, acts of
 15   infringement, Plaintiff has suffered damages in an amount to be established at trial.
 16         26. Defendants, and each of them, have obtained direct and/or indirect profits
 17   from their infringement of the Subject Design as alleged herein. As such, Plaintiff is
 18   entitled to disgorgement of Defendants’ profits directly and indirectly attributable to
 19   Defendants’ infringement of Plaintiff’s rights in the Subject Design in an amount to
 20   be established at trial.
 21         27. Plaintiff is informed and believes and thereon alleges that Defendants, and
 22   each of them, have committed copyright infringement with actual or constructive
 23   knowledge of Plaintiff’s rights such that said acts of copyright infringement were,
 24   and continue to be, willful, intentional and malicious.
 25                                 PRAYER FOR RELIEF
 26         Wherefore, Plaintiff prays for judgment as follows:
 27

 28

                                              - 10 -
                                            COMPLAINT
Case 2:20-cv-11569-SVW-MAA Document 1 Filed 12/22/20 Page 11 of 11 Page ID #:11




  1           a. That Defendants—each of them—and their respective agents and
  2              servants be enjoined from importing, manufacturing, distributing,
  3              offering for sale, selling or otherwise trafficking in any product that
  4              infringes Plaintiff’s copyrights in the Subject Design;
  5           b. That Plaintiff be awarded all profits of Defendants, and each of them,
  6              plus all losses of Plaintiff, the exact sum to be proven at the time of trial,
  7              or, if elected before final judgment, statutory damages as available under
  8              the Copyright Act, 17 U.S.C. § 101 et seq.;
  9           c. That Plaintiff be awarded its attorneys’ fees as available under the
 10              Copyright Act, 17 U.S.C. § 101 et seq.;
 11           d. That Plaintiff be awarded pre-judgment interest as allowed by law;
 12           e. That Plaintiff be awarded the costs of this action; and
 13           f. That Plaintiff be awarded such further legal and equitable relief as the
 14              Court deems proper.
 15        A trial by jury pursuant to Fed. R. Civ. P. 38 and constitutional amendment
 16   seven is hereby demanded.
 17
                                                    Respectfully submitted,
 18

 19   Dated: December 22, 2020          By:        /s/ Stephen M Doniger
 20
                                                   Stephen M. Doniger, Esq.
                                                   David Shein, Esq.
 21                                                DONIGER / BURROUGHS
 22
                                                   Attorneys for Plaintiff
                                                   Design Collection, Inc.
 23

 24

 25

 26

 27

 28

                                             - 11 -
                                           COMPLAINT
